               Case 2:20-cv-01388-JCC Document 55 Filed 12/28/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DANIEL COHEN, individually and on behalf of CASE NO. C20-1388-JCC
      all other similarly situated,
10
                                                  MINUTE ORDER
11                            Plaintiff,
              v.
12
      BLACKBAUD, INC., et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Defendant President and Fellows of Harvard
18
     College’s motion for leave to file an over-length brief in support of its motion to dismiss
19
     Plaintiff’s amended complaint (Dkt. No. 53). Having thoroughly reviewed the motion and
20
     relevant record, and finding good cause, the Court GRANTS the motion and ORDERS that
21
     Defendant President and Fellows of Harvard College is permitted to file a brief of up to, but not
22
     exceeding, 29 pages in length in support of its motion to dismiss.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 1
             Case 2:20-cv-01388-JCC Document 55 Filed 12/28/20 Page 2 of 2




 1   DATED this 28th day of December 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1388-JCC
     PAGE - 2
